 



EXHIBIT 10.25
THE FLOWSERVE CORPORATION
AMENDED AND RESTATED
1989 STOCK OPTION PLAN
Section 1. Purposes.
          This Flowserve Corporation Amended and Restated 1989 Stock Option Plan
(the “Plan”) has been adopted to update the Duriron Company, Inc. 1989 Stock
Option Plan (the “Prior Plan”), in order to (i) bring the Prior Plan into
compliance with section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and (ii) permit the continuation of unexercised options that would
otherwise expire during a period in which exercise is not permitted. The changes
reflected in this Plan are not intended to negatively impact any Holder (as
defined below).
     As amended and restated, the purposes of this Plan, like the Prior Plan is
to (i) provide incentives to directors, officers and other key employees of the
Company upon whose judgment, initiative and efforts the long-term growth and
success of the Company is largely dependent; (ii) assist the Company in
attracting and retaining directors and key employees of proven ability; and
(iii) increase the identity of interests of such directors and key employees
with those of the Company’s shareholders.
Section 2. Definitions.
     For purposes of the Plan:

  (a)   “Acquisition Transaction” means a transaction of the type described in
Section 8(b)(ii).     (b)   “Affiliate” means a person controlling, controlled
by or under common control with the Company.     (c)   “Board of Directors”
means the board of directors of the Company.     (d)   “Change in Composition of
the Board” means an event of the type described in Section 8(b)(iv).     (e)  
“Change in Control” means a transaction of the type described in Section
8(b)(iii).     (f)   “Committee” means the Compensation Committee of the Board
of Directors.     (g)   “Code” means the Internal Revenue Code of 1986, as
amended.     (h)   “Company” means Flowserve Corporation, a New York
corporation, and its successors in interest.     (i)   “Current Market Value”
means the closing price on the New York Stock Exchange (or such successor
reporting system as may be selected by the Committee) on the date the value of a
Share is to be determined or, if there are no sales on such date, the next
preceding date for which a sale is reported..     (j)   “Designation of
Beneficiary” means the written designation by the Holder of the person or entity
to receive the Holder’s options and any related Stock Appreciation. Rights and
Unlimited Rights upon the Holder’s death, which designation shall be on such
form as prescribed by the Committee and filed with the General Counsel, the
Chief Financial Officer, or the Treasurer of the Company (or such other person
as the Committee may designate).     (k)   “Director Option” means the type of
stock option described in Section 9.     (l)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



  (m)   “Fair Market Value” means the average of the closing prices on the New
York Stock Exchange (or such successor reporting system as maybe selected by the
Committee) during the period beginning twenty-one days prior to and ending on
the date the value of a Share is to be determined.     (n)   “Family Members”
means children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half-brother and -sisters), nephews, nieces and
in-laws.     (o)   “Grantee” means the person who received the option and any
related Stock Appreciation Right and/or Limited Right from the Company.     (p)
  “Holder” or “holder” means, except where the context otherwise requires, the
person(s) or entity who owns the option and any related Stock Appreciation Right
and/or Limited Right, whether the Grantee, Transferee, heir or other
beneficiary.     (q)   “Incentive Stock Option” means an option granted under
the Plan which qualifies as an incentive stock option under section 422 of the
Code.     (r)   “Limited Right” means an unvested right granted under Section
8(a) that becomes vested as provided in Section 8(b) of the Plan.     (s)  
“Mature Shares” means Shares acquired by the Holder which have been held for at
least six months.     (t)   “Nonqualified Option” means an option granted and
described under the Plan which does not qualify as an Incentive Stock Option
under section 422 of the Code and which is not a Director Option.     (u)  
“Plan” means the Flowserve Corporation Amended and Restated 1989 Stock Option
Plan.     (v)   “Prior Plan” means the Duriron Company, Inc. 1989 Stock Option
Plan, as it existed prior to its amendment and restatement.     (w)   “Qualified
Domestic Relations Order” means a qualified domestic relations order as defined
in the Internal Revenue Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder.     (x)   “Share” or “Shares” means the
shares of Common Stock, $1.25 par value, of the Company.     (y)   “Stock
Appreciation Right” means a right granted and described under Section 8(d) of
the Plan.     (z)   “Subsidiary” means any entity 50% or more of the voting
control of which is owned, directly or indirectly, by the Company.     (aa)  
“Tender Offer” means a tender offer or a request or invitation for tenders or an
exchange offer subject to regulation under Section 14(d) of the Exchange Act,
and the rules and regulations thereunder, as the same may be amended, modified
or superseded from time to time.     (bb)   “Transferee” means the person who
received the option and any related Stock Appreciation Right and/or Limited
Right from the Grantee during the Grantee’s lifetime in accordance with this
Plan.

Section 3. Shares Subject to the Plan.

  (a)   Number of Shares. Subject to the provisions of this Section 3(a) and to
adjustment as provided in Section 11, the maximum number of Shares that may be
issued and/or delivered under the Plan upon the exercise of options is 750,000.
Such Shares may be either authorized and unissued or

2



--------------------------------------------------------------------------------



 



      treasury Shares, if any. Any Shares subject to an option, which for any
reason has (i) terminated, (ii) expired or (iii) has been canceled prior to
being fully exercised or being canceled through payment of either a Limited
Right or Stock Appreciation Right, may again be subject to option under the
Plan.     (b)   Subject to adjustment as provided in Section 11, the maximum
number of Limited Rights or Stock Appreciation Rights which may be exercised
under the Plan is 750,000. In any case, any Limited Rights or Stock Appreciation
Rights granted under the Plan which for any reason (i) terminate, (ii) expire or
(iii) have been canceled prior to being fully exercised may again be granted
under the Plan, provided that the option to which Limited Rights or Stock
Appreciation Rights relate has not been exercised.     (c)   The aggregate
maximum number of Limited Rights, Stock Appreciation Rights and options
exercised hereunder shall not exceed 750,000.

Section 4. Administration.
     The Plan shall be administered by the Committee which shall be comprised in
a manner that satisfies all applicable legal requirements, including satisfying
the Non-Employee Director standard set forth in Rule 16b-3 promulgated under the
Exchange Act, if applicable. In addition, as applicable, the Committee will be
constituted in a manner consistent with the “outside director standard set forth
in the regulations under section 162 (m) of the Code.
     The Committee shall have and exercise all the power and authority granted
to it under the Plan. Subject to Section 9 and other applicable provisions of
the Plan, the Committee shall in its sole discretion determine the persons to
whom, and the times at which, Incentive Stock Options, Nonqualified Options,
Director Options, Stock Appreciation Rights and Limited Rights shall be granted;
the number of Shares to be subject to each option; the option price per Share;
and the term of each option. In making such determinations, the Committee may
take into consideration each employee’s present and/or potential contribution to
the success of the Company and its Subsidiaries and any other factors which the
Committee may deem relevant and proper. Subject to the provisions of the Plan,
the Committee shall also interpret the Plan; prescribe, amend and rescind rules
and regulations relating to the Plan; correct defects, supply omissions and
reconcile any inconsistencies in the Plan; and make all other determinations
necessary or advisable for the administration of the Plan. Such determinations
of the Committee shall be conclusive. A majority of the Committee shall
constitute a quorum for meetings of the Committee, and the act of a majority of
the Committee at a meeting, or an act reduced to or approved in writing by all
members of the Committee, shall be the act of the Committee.
Section 5. Eligibility.
     From time to time during the term of the Plan, the Committee may grant one
or more Incentive Stock Options and/or Nonqualified Options to any person who is
then an officer or other key employee or director of the Company or a
Subsidiary.
Section 6. Terms and Conditions of Options.

  (a)   Written Agreement. The terms of each option granted under the Plan shall
be set forth in a written agreement, the form of which shall be approved by the
Committee.     (b)   Terms and Conditions of General Application. The following
terms and provisions shall apply to all options (other than Director Option to
which the provisions of Section 9 shall be applicable) granted under the Plan.

  (i)   No option may be granted under the Plan at an option price per Share
which, when combined with the value of any consideration provided by the Grantee
of the option, is less than 50% of the Current Market Value of the underlying
Shares on the date of grant.

3



--------------------------------------------------------------------------------



 



  (ii)   No option may he exercised more than ten years after the date of grant;
provided, however, that the otherwise applicable ten year term of an option may
be extended beyond ten years, thus causing the option to generally become a
Nonqualified Option, if:

  (A)   the exercise period is extended to a date no later than the later of:

  (I)   the 15th day of the third month following the date at which, or     (II)
  December 31 of the calendar year in which,

      the option would otherwise have expired if the option had not been
extended, based on the terms of the option at the original grant date, or    
(B)   the option is unexercisable because an exercise of the option would
violate applicable securities laws, provided that the period during which the
option may be exercised is not extended more than 30 days after the exercise of
the option first would no longer violate applicable securities laws.

  (iii)   Except as otherwise provided in the Plan, no option shall be
exercisable within one year after the date of grant. At the time an option is
granted, the Committee may provide that after such one year period, the option
may be exercised with respect to all Shares thereto, or may be exercised with
respect to only a specified number of Shares over a specified period or periods.
    (iv)   Except as otherwise provided in the Plan, an option may be exercised
only if the Grantee thereof has been continuously employed by the Company or a
Subsidiary since the date of grant. Whether authorized leave of absence or
absence for military or governmental service shall constitute a termination of
employment shall be determined by the Committee, after consideration of the
provisions of Treas. Reg. § 1.421-7(h), if appropriate.     (v)   At the time an
option is granted, or at such other time as the Committee may determine, the
Committee may provide that, if the Grantee of the option ceases to be employed
by the Company or a Subsidiary for any reason (including retirement or
disability) other than death, the option will continue to be exercisable by the
Holder (to the extent it was exercisable on the date the Grantee ceased to be
employed) for such additional period (not to exceed the remaining term of such
option) after such termination of employment as the Committee may provide.    
(vi)   At the time an option is granted, the Committee may provide that, if the
Grantee of the option dies while employed by the Company or a Subsidiary or
while entitled to the benefits of any additional exercise period established by
the Committee with respect to such option in accordance with Section 6(b)(v),
then the option will continue to be exercisable (to the extent it was
exercisable on the date of death) by the person or persons (including the
Holder’s estate) to whom the Holder’s rights with respect to such option shall
have passed by Designation of Beneficiary, or if none, by will or by the laws of
descent and distribution for such additional period after death (not to exceed
the remaining term of such option) as the Committee may provide.     (vii)   At
the time an option is granted, the Committee may provide for any restrictions or
limitations on the transferability of the Shares issuable upon the exercise of
such options as it may deem appropriate.

4



--------------------------------------------------------------------------------



 



  (c)   Additional Provisions Applicable to Incentive Stock Options. The
following additional terms and provisions shall apply to Incentive Stock Options
granted under the Plan, notwithstanding any provision of Section 6(b) to the
contrary:

  (i)   No Incentive Stock Option may be granted at an option price per Share
which is less than the Current Market Value of the Share on the date of grant.  
  (ii)   No Incentive Stock Option shall be granted to an officer or other
employee who possesses directly or indirectly (within the meaning of section
424(d) of the Code) at the time of grant more than 10% of the voting power of
all classes of Shares of the Company or of any parent corporation or any
Subsidiary of the Company unless (i) the option price is at least 110% of the
Current Market Value of the Shares subject to the option on the date the option
is granted and (ii) the option is not exercisable after the expiration of five
years from the date of grant.     (iii)   The aggregate Current Market Value
(determined as of the time an Incentive Stock Option is granted) of Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any individual in any calendar year (under the Plan and all other plans of the
Company and any Subsidiary) shall not exceed $100,000, or such other maximum
amount permitted by the Code.

  (d)   Waiver of Terms. The Committee may waive or modify at any time, either
before or after the granting of an option, any condition or restriction with
respect to the exercise of such option imposed by or pursuant to this Section 6
(or Section 9 in the case of Director Options) in such circumstances as the
Committee may, in its discretion, deem appropriate (including, without
limitation, in the event the Grantee retires with the approval of the Company,
or in the event of a proposed Acquisition Transaction, a Change in Control,
Tender Offer for Shares, or other similar transaction involving the Company).  
  (e)   Acceleration upon Certain Events. In the event of (i) a Tender Offer
(other than an offer by the Company) for Shares, if the offeror acquires Shares
pursuant thereto, (ii) an Acquisition Transaction, (iii) a Change in Control or
(iv) a Change in Composition of the Board, all outstanding options granted
hereunder shall become exercisable in full (whether or not otherwise
exercisable), effective on the date of the first purchase of Shares pursuant to
the Tender Offer, or the date of shareholder approval of the Acquisition
Transaction, or the date of filing of the Schedule 13D reflecting the Change in
Control (or, if not made, the date upon which such filing becomes delinquent),
or the date of the Change in Composition of the Board, as the case may be (the
occurrence of any such event is hereinafter referred to as an “Acceleration”).

Section 7. Exercise of Options.

  (a)   Notice of Exercise. The Holder of an option granted under the Plan may
exercise all or part of such option by giving written notice of exercise and
making payment of the option price as provided in Section 7(b); provided,
however, that an option may not be exercised for a fraction of a Share. No
Holder of an option nor such. Holder’s legal representatives, legatees or
distributees will be, or will be deemed to be, a holder of any Shares covered by
such option unless and until certificates for such Shares are issued in
accordance with the Plan.     (b)   Payment of Option Price. The option price
for Shares with respect to which an option is exercised shall be paid in full at
the time such notice is given. An option shall be deemed exercised on the date
the Company’s General Counsel, its Chief Financial Officer or its Treasurer (or
such other person as the Committee may designate) receives written notice of
exercise, together with full payment for the Shares purchased. The option price
shall be paid to the Company either in cash or in Mature Shares having a Current
Market Value equal to the option price (or a combination of cash and Mature
Shares such that the sum of the Current Market Value of the Mature Shares plus
the cash equals the option price). Additionally, the Company, at its discretion,
may accept

5



--------------------------------------------------------------------------------



 



      payment for Nonqualified Options by canceling such partial number of
Mature Shares, of the total number of Mature Shares covered under such exercise,
as are necessary to deliver upon such exercise a net number of Mature Shares
which have a Current Market Value on the date of exercise equal to the excess of
the aggregate Current Market Value of all such Mature Shares (prior to such
partial cancellation) over the aggregate purchase price for all such Mature
Shares (prior to such partial cancellation).     (c)   Payment in Cancellation
of Option. The Committee shall have the authority in its sole discretion to
authorize the payment to the holder of an option granted under the Plan (with
consent of such holder or, in the event of an Acceleration of options, without
such consent), in exchange for the cancellation of all or a part of such
holder’s option, of cash equal to the excess of the aggregate Fair Market Value
on the date of such cancellation of the Shares with respect to which the option
is being canceled over the aggregate option price of such Shares; provided,
however, that if an Acceleration of options granted hereunder has occurred, for
purposes of this subparagraph, “Fair Market Value” on the date of such
cancellation shall be calculated in the same manner as the “exercise value” of a
Limited Right would be calculated under Section 8(c) with respect to such date
(whether or not any Limited Rights are actually outstanding). Notwithstanding
the foregoing, in the case of a Director Option, such payment in exchange for
cancellation of the option shall be made only in the event of an Acceleration of
Options.     (d)   Special Payment Provisions for Nonqualified Options;
Withholding Taxes. The Grantee of a Nonqualified Option may elect to have the
Company retain from the Shares to be issued upon his exercise of such option
Shares having a Current Market Value on the date of exercise equal to all or any
part of the Company’s minimum statutory withholding for federal, state and local
tax payments to be made by the Grantee with respect to the exercise of the
option in lieu of making such payments in cash.”     (e)   Attestation
Procedure. If a Holder desires to pay the option price upon the exercise of an
option with already-owned Mature Shares, the Holder may either physically
deliver already-owned Mature Shares or may follow the attestation procedure set
forth in this Section 7(e) (the “Attestation Procedure”) to be deemed to have
delivered such already-owned Mature Shares. To follow the attestation procedure,
the Holder shall submit to the Company’s Chief Financial Officer or its
Treasurer (or such other person as is designated by the Committee) a signed
statement at the time of exercise of an option that (i) sets forth the number of
Shares already-owned by the Holder that are to be used in payment of the option
price (the “Payment Shares”), (ii) confirms that the Holder is the owner of the
Payment Shares and the date the Payment Shares were acquired by the Holder, and
(iii) if the Payment Shares are registered in the Holder’s name, sets forth the
certificate number(s) of the Payment Shares. The Payment Shares shall be treated
as having been delivered to the Company by the Holder on the date of exercise,
and the Company shall issue to the Holder a certificate for the number of Shares
subject to the option exercise less the number of Payment Shares. The Committee
shall have the authority to amend the foregoing Attestation Procedure from time
to time.

Section 8. Limited Rights and Stock Appreciation Rights.

  (a)   Grant of Limited Rights. The Committee may grant Limited Rights with
respect to any option granted under the Plan at the time the option is granted.
The number of Limited Rights covered by any such grant shall not exceed, but may
be less than, the number of Shares covered by the related option. The term of
any Limited Right shall be the same as the term of the option to which it
relates. The right of a Holder to exercise a Limited Right shall be canceled if
and to the extent a related option is exercised or canceled, and the right of a
Holder to exercise an option shall be canceled if and to the extent a related
Limited Right is exercised.     (b)   Events Permitting Exercise of Limited
Rights. A Limited Right shall be exercisable only if and to the extent that the
related option is exercisable; provided, however, that notwithstanding the
foregoing, a Limited Right issued in connection with an Incentive Stock Option
shall not be

6



--------------------------------------------------------------------------------



 



      exercisable unless the Current Market Value of a Share on the date of
exercise exceeds the exercise price of a Share subject to the related option. A
Limited Right which is otherwise exercisable may be exercised only during the
following periods:

  (i)   during a period of 30 days following the date of expiration of a Tender
Offer (other than an offer by the Company) for Shares, if the offeror acquires
Shares pursuant to such Tender Offer;     (ii)   during a period of 30 days
following the date of approval by the shareholders of the Company of a
definitive agreement: (x) for the merger or consolidation of the Company into or
with another corporation not controlled by the Company immediately prior to such
merger or consolidation, if the Company will not be the surviving corporation or
will become a subsidiary of another corporation or (y) for the sale of all or
substantially all of the assets of the Company (each of the foregoing
transactions is hereinafter referred to as an “Acquisition Transaction”);    
(iii)   during a period of 30 days following the date upon which the Company is
provided a copy of a Schedule 13D (filed pursuant to Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder) indicating
that any “person” or “group” (as such terms are defined in Section 13(d)(3) of
such act) has become the holder of 20% or more of the outstanding voting Shares
of the Company (the foregoing transaction hereinafter referred to as a “Change
of Control”); and .     (iv)   during a period of 30 days following a change in
the composition of the Board of Directors such that individuals who were members
of the Board of Directors on the date two years prior to such change (or who
were elected, or were nominated for election by the Company’s shareholders, with
the affirmative vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such two year period) no longer
constitute a majority of the Board of Directors (such a change in composition is
hereinafter referred to as a “Change in Composition of the Board”).

  (c)   Exercise of Limited Rights.

  (i)   Upon exercise of a Limited Right, the Holder thereof shall receive from
the Company a cash payment equal to the excess of: (x) the aggregate “exercise
value” on the date of exercise (determined as provided below) of that number of
Shares as is equal to the number of Limited Rights being exercised over (y) the
aggregate exercise price under the related option of that number of Shares as is
equal to the number of Limited Rights being exercised. A holder shall exercise a
Limited Right by giving written notice of such exercise to the Company’s General
Counsel, its Chief Financial Officer or its Treasurer (or such other person as
the Committee may designate). A Limited Right shall be deemed exercised on the
date the any such officer (or other person) receives such written notice.    
(ii)   The “exercise value” of a Limited Right on the date of exercise shall be:

  (A)   in the case of an exercise during a period described in Section 8(b)(i),
the highest price per Share paid pursuant to any Tender Offer which is in effect
any time during the 60-day period prior to the date on which the Limited Right
is exercised;     (B)   in the case of an exercise during a period described in
Section 8(b)(ii), the greater of: (x) the highest Current Market Value of a
Share during the 30-day period prior to the date of shareholder approval of the
Acquisition Transaction,

7



--------------------------------------------------------------------------------



 



      or (y) the highest fixed or formula per Share price payable pursuant to
the Acquisition Transaction (if determinable on the date of exercise);     (C)  
in the case of an exercise during a period described in Section 8(b)(iii), the
greater of (x) the highest Current Market Value of a Share during the 30-day
period prior to the date, the Company is provided with a copy of the
Schedule 13D, or (y) the highest acquisition price of a Share shown on such
Schedule 13D; and     (D)   in the case of an exercise during a period described
in Section 8(b)(iv), the highest Current Market Value of a Share during the
30-day period prior to the date of the Change in Composition of the Board.

  (iii)   Notwithstanding Section 8(c)(ii) above, in no event shall the exercise
value of a Limited Right issued in connection with an Incentive Stock Option
exceed the maximum permissible exercise value for such a right under the Code
and the regulations and interpretations issued pursuant thereto. Any securities
or property which form part or all of the consideration paid for Shares pursuant
to a Tender Offer or Acquisition Transaction shall be valued at the higher of
(1) the valuation placed on such securities or property by the person making
such Tender Offer or the other party to such Acquisition Transaction, or (2) the
value placed on such securities or property by the Committee.

  (d)   Grant of Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights with respect to any option granted under the Plan at the
time the option is granted. The aggregate number of Stock Appreciation Rights
covered by any such grant shall not exceed, but may be less than, the number of
Shares covered by the related option. The term of any Stock Appreciation Right
shall be the same as the term of the option to which it relates. The right of a
Holder to exercise a Stock Appreciation Right shall be canceled if and to the
extent a related option is exercised or canceled, and to the extent a related
Limited Right is exercised. In no event shall both a Stock Appreciation Right
and Limited Right be both paid in connection with an option to which they both
relate. The exercise, cancellation or termination of a Stock Appreciation Right
covering any Shares shall automatically terminate the Limited Right
corresponding to such Shares with the converse being equally true, and the right
of a Holder to exercise an option shall be canceled if and to the extent a
related Stock Appreciation Right is exercised.     (e)   Events Permitting
Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall be
exercisable only if and to the extent that the related option is exercisable;
provided, however, that notwithstanding the foregoing, a Stock Appreciation
Right shall not be exercisable unless the Current Market Value of a Share on the
date of exercise exceeds the exercise price of a Share subject to the related
option.     (f)   Exercise of Stock Appreciation Rights.

  (i)   Upon exercise of a Stock Appreciation Right, the holder thereof shall
receive from the Company a cash payment equal to the excess of (x) the aggregate
Current Market Value on the date of exercise of that number of Shares as is
equal to the number of Stock Appreciation Rights being exercised over (y) the
aggregate exercise price under the related option of that number of Shares as is
equal to the number of Stock Appreciation Rights being exercised. A Holder shall
exercise a Stock Appreciation Right by giving written notice of such exercise to
the Company’s General Counsel, its Chief Financial Officer or its Treasurer or
such other person as the Committee may designate. A Stock Appreciation Right
shall be deemed exercised on the date any such officer (or other person)
receives such written notice. If a Stock Appreciation Right or its corresponding
option has not been exercised, canceled, terminated or expired on the last day
of the term of such Stock Appreciation Right, the Holder of such Stock
Appreciation Right will

8



--------------------------------------------------------------------------------



 



      automatically receive a cash payment from the Company in an amount, if
any, that would be payable if the Stock Appreciation Right is exercised on such
date.     (ii)   Notwithstanding Section 8(f)(i) above, in no event shall the
exercise value of a Stock Appreciation Right issued in connection with an
Incentive Stock Option exceed the maximum permissible exercise value for such a
right under the Code and the regulations and interpretations issued pursuant
thereto.

Section 9. Director Options.

  (a)   At least six months prior to the commencement of each calendar year
during the term of the Plan, the Committee shall cause each eligible director to
be furnished with an appropriate form which enables the director to elect to
receive payment in the form of stock options under this plan (“Director
Options”) of a minimum of 20% and up to a maximum of 100% (in increments of 10%)
of the annual retainer fee to be earned by such director for service on the
Board of Directors during the following calendar year.     (b)   If an eligible
director has elected to receive all or a portion of the annual retainer fee as
Director Options as provided in this Section 9(b), then, on January 1 of such
year in which such fee would otherwise be earned, the Company shall grant to
such director a Director Option covering that number of Shares determined by
dividing the compensation to be so received by the difference between the Fair
Market Value of a Share on such date and $1.25 (rounded to the nearest whole
Share).     (c)   The option price of a Director Option shall be $1.25 per
Share. The option price for Shares with respect to which a Director Option is
exercised shall be paid in full at the time notice of exercise of the option is
given to the Company’s General Counsel, its Chief Financial Officer or its
Treasurer (or such other person as the Committee may designate). The option
price shall be paid to the Company either in cash or in Mature Shares having a
Current Market Value equal to the option price (or a combination of cash and
Mature Shares such that the sum of the Current Market Value of the Mature Shares
plus the cash equals the option price). In any case in which payment of the
option price is to be made by delivery of already-owned Mature Shares, the
Attestation Procedure set forth in Section 7(e) may be used, subject to the
limitations described in Section 7(e).     (d)   All directors of the Company
shall be eligible to receive Director Options.     (e)   Subject to the
limitations hereinafter set forth, a Director Option granted hereunder shall
extend for a term of ten years provided, however, that the otherwise applicable
ten year term of an option may be extended beyond ten years, if:

  (i)   the exercise period is extended to a date no later than the later of:

  (A)   the 15th day of the third month following the date at which, or     (B)
  December 31 of the calendar year in which, the option would otherwise have
expired if the option had not been extended, based on the terms of the option at
the original grant date, or

  (ii)   the option is unexercisable because an exercise of the option would
violate applicable securities laws, provided that the period during which the
option may be exercised is not extended more than 30 days after the exercise of
the option first would no longer violate applicable securities laws..

  (f)   A Director Option shall first become exercisable on January 1 of the
year immediately following the year of grant; provided; however, that a Director
Option shall become exercisable if the Holder ceases to be a director. The
exercise of Stock Appreciation Rights relating to any Director Option is subject
to Section 8(e).

9



--------------------------------------------------------------------------------



 



    (g)   All rights of a director in any Director Option shall expire upon the
earlier of the end of its normal term or five years after the date of his
termination as a director for any reason including the removal, resignation or
retirement of the director; provided, however, that in the event of death of the
director, the provisions of the following paragraph shall govern. In the event a
director ceases to be a director for any reason other than the death of the
director or retirement because of disability, all rights exercisable shall
expire to the extent that any portion of such Director Option is attributable to
a portion of the director’s annual retainer which was not earned due to
termination.     (h)   Any Director Option granted to a director under the Plan
and outstanding on the date of the Holder’s death may be exercised by the person
or persons (including the Holder’s estate) to whom the Holder’s rights with
respect to the Director Option shall have passed by Designation of Beneficiary;
or if none, by the laws of descent and distribution or pursuant to a Qualified
Domestic Relations Order at any time prior to the specified expiration date of
such Director Option or the first anniversary of the Grantee’s death, whichever
is the first to occur. Upon the occurrence of the earlier event, the Director
Option shall then terminate.     (i)   No Director Option shall include related
Limited Rights and Stock Appreciation Rights, unless the Company receives a
favorable ruling from the Internal Revenue Service or an opinion from tax
counsel (satisfactory to the Company) that the inclusion of such Limited Rights
or Stock Appreciation Rights with a Director Option shall not cause the
recognition of taxable income by the director prior to the exercise of the
Director Option, Limited Right, or Stock Appreciation Right. Upon satisfaction
of the foregoing condition, Director Options thereafter issued shall include
Limited Rights and Stock Appreciation Rights. The number of Limited Rights and
Stock Appreciation Rights included in any such Director Option shall equal the
number of Shares covered by such option at the time the Limited Rights and Stock
Appreciation Rights attach.     (j)   Director Options shall be subject to the
terms and conditions of Nonqualified Options (and Limited Rights and Stock
Appreciation Rights, if applicable) stated in this Plan.

Section 10. Non-Transferability.

  (a)   General Rule. Except as otherwise provided in this Section 10, options,
Stock Appreciation Rights and Limited Rights may not be sold, pledged, assigned,
hypothecated, or transferred other than by Designation of Beneficiary, or if
none, by will or the laws of descent and distribution upon the Holder’s death,
and may be exercised during the lifetime of the Grantee only by such Grantee or
by his guardian or legal representative. All grants under the Plan, with the
exception of Incentive Stock Options and any Stock Appreciation Rights and
Limited Rights relating thereto, may be transferred pursuant to a Qualified
Domestic Relations Order.     (b)   Permitted Transfers. Subject to this
Section 10 and except as the Committee may otherwise prescribe from time to
time, the Committee may act to permit the transfer or assignment of an option
(together with any related Stock Appreciation Right and/or Limited Right) by a
Grantee for no consideration to the Grantee’s Family Members, trusts for the
sole benefit of the Grantee’s Family Members, or partnerships whose only
partners are Family Members of the Grantee; provided, however, that any such
permitted transfer or assignment shall not apply to an option that is an
Incentive Stock Option (but only if nontransferability is necessary in order for
the option to qualify as an Incentive Stock Option) and to any Stock
Appreciation Rights or Limited Rights related to an Incentive Stock Option.    
(c)   Other Permitted Transfers. Unless the Committee otherwise determines at
the time of grant, the following options (together with any related Stock
Appreciation Right and/or Limited Right) may be transferred or assigned by the
Grantee thereof for no consideration to the Grantee’s Family

10



--------------------------------------------------------------------------------



 



      Members, trusts for the sole benefit of the Grantee’s Family Members, or
partnerships whose only partners are Family Members of the Grantee: (i) Director
Options; and (ii) options that both (x) are granted to or held by an individual
who is an officer of the Company, and (y) at the time of grant, are Nonqualified
Options. The provisions of this Section 10(c) shall be applicable to any such
option (described in the preceding sentence) granted prior to July 11, 1998
notwithstanding that the written agreement evidencing such option does not
permit such transfer or assignment.     (d)   Method and Effect of Transfer. Any
permitted transfer or assignment of an option and any Stock Appreciation Right
and/or Limited Right related thereto shall only be effective upon receipt by the
General Counsel, the Chief Financial Officer, or the Treasurer of the Company
(or such other person as the Committee may designate) of an instrument
acceptable in form and substance to the Committee that effects the transfer or
assignment and that contains an agreement by the Transferee to accept and comply
with all the terms and conditions of the stock option award and this Plan. A
Transferee shall possess all the same rights and obligations as the Grantee
under the Plan, except that the Transferee can subsequently transfer such option
and any related Stock Appreciation Rights and/or Limited Rights only by
(i) Designation of Beneficiary or, if none, then by will or the laws of descent
and distribution, or (ii) a transfer to a beneficiary or partner if the
Transferee is a trust or partnership, respectively.     (e)   Satisfaction of
Withholding Obligations. Unless the Committee otherwise prescribes, upon the
exercise of a Nonqualified Option or its related Stock Appreciation Rights or
Limited Rights by a Transferee, when and as permitted in accordance with this
Section 10, the Grantee is required to satisfy the applicable withholding tax
obligations by paying cash to the Company with respect to any income recognized
by the Grantee upon the exercise of such option by the Transferee. If the
Grantee does not satisfy the applicable withholding tax obligations on the
exercise date of the option or related Stock Appreciation Right or Limited
Right, the Company shall, in the case of the exercise of an option, retain from
the Shares to be issued to the Transferee upon the exercise of the option a
number of Shares having a Current Market Value on the exercise date equal to the
Company’s mandatory statutory withholding tax payable by the Grantee or, in the
case of the exercise of a Stock Appreciation Right or Limited Right, deduct from
the cash to be delivered to the Transferee such amount as in equal to the
Company’s mandatory statutory withholding tax payable by the Grantee.

Section 11. Adjustments Upon Changes in Capitalization.
     In the event of a change in outstanding Shares by reason of a Share
dividend, recapitalization, merger, consolidation, split-up, combination or
exchange of Shares, extraordinary dividend paid as part of a restructuring plan,
or the like, the maximum number of Shares subject to option during the existence
of the Plan, the number of Stock Appreciation Rights and Limited Rights which
may be granted under the Plan, the number of options, Stock Appreciation Rights
and Limited Rights that may be granted to each person under the Plan, the number
of Shares subject to, and the option price of, each outstanding option, the
number of Stock Appreciation Rights and Limited Rights outstanding, the Current
Market Value of a Share on the date a Stock Appreciation Right and/or a Limited
Right is granted, and the like shall be appropriately adjusted by the Company,
in a manner consistent with the requirements imposed upon adjustments under
section 409A of the Code, to the extent applicable.

Section 12.   Conditions Upon Granting and Exercise of Options, Stock
Appreciation Rights and Limited Rights and Issuance of Shares.

     No option, Stock Appreciation Right or Limited Right shall be granted, and
no option, Stock Appreciation Right or Limited Right shall be exercised and
Shares shall not be issued or delivered upon the exercise of an option unless
the grant and exercise thereof, and the issuance and/or delivery of Shares
pursuant thereto, or the payment therefore, shall comply with all relevant
provisions of state and federal law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, as amended, the rules and
regulations promulgated thereunder, and the requirement of any stock exchange
upon which the Shares then may be listed. The Company shall use reasonable
efforts to comply with all such requirements.

11



--------------------------------------------------------------------------------



 



Section 13. Amendment and Termination of Plan.

  (a)   Amendment. Subject to the limitations hereinafter set forth, the
Committee may from time to time amend the Plan or any award granted under the
Plan, or any provision thereof, in such respects as the Committee may deem
advisable; provided, however, that any such amendment shall be approved by the
holders of Shares entitling them to exercise a majority of the voting power of
the Company if such approval is required under applicable law; or:

  (i)   if such amendment would increase the aggregate number of Shares which
may be issued and/or delivered under the Plan;     (ii)   if such amendment
would modify the requirements as to the employees or classes of employees
eligible to be granted Incentive Stock Options under the Plan;     (iii)   if
such amendment would reprice, replace or otherwise effectively lower, through a
form of option cancellation and regranting or otherwise, the exercise price of a
previously granted option award.

  (b)   Termination. The Committee may at any time terminate the Plan.     (c)  
Effect of Amendment or Termination. No amendment or termination of the Plan or
any award granted under the Plan shall adversely affect any option or Limited
Right or Stock Appreciation Right previously granted under the Plan without the
consent of the Holder thereof.

Section 14. Notices.
     Each notice relating to this Plan shall be in writing and delivered in
person or by mail to the proper address. Each notice to the General Counsel, the
Chief Financial Officer or the Treasurer of the Company shall be delivered or
sent to his attention at the principal business office of the Company. Each
notice to the Committee shall he delivered or sent to the principal business
office of the Company and addressed as follows: “Attention: Compensation
Committee.” Each notice to the Holder shall be addressed to such person or
persons at the Holder’s address as set forth in the records of the Company.
Anyone to whom a notice may be given under this Plan may designate a new address
by written notice to the other party to that effect.
Section 15. Benefit of Plan.
     This Plan shall inure to the benefit of and be binding upon each successor
and assign of the Company. All rights and obligations imposed upon the holder of
an option and all rights granted to the Company under this Plan shall be binding
upon such holders heirs, legal representatives and successors.
Section 16. Pronouns and Plurals.
     All pronouns shall be deemed to refer to the masculine, feminine, singular
or plural, as the identity of the person or persons may require.
Section 17. Shareholder Approval and Term of Plan.
     The Prior Plan became effective upon its approval by the affirmative vote
of the holders of a majority of the Shares at the Company’s 1989 Annual Meeting
of Shareholders. This Plan, as amended and restated shall become effective upon
its approval (either in person or by proxy) by the affirmative vote of the
holders of a majority of the Shares at the Company’s 2005 Annual Meeting of
Shareholders. No option shall be granted under the Plan after December 31, 1998.

12